     Case 6:20-cv-02171-RBD-EJK Document 1 Filed 11/25/20 Page 1 of 6 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA


TASHA SMITH,                                         )    Civil Action No.:
                                                     )
                              Plaintiff,
      vs.                                            )
                                                     )
I.C. SYSTEM, INC.,                                   )
                                                          COMPLAINT & DEMAND FOR JURY
                              Defendant.             )    TRIAL
                                                     )


    COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                                 ACT
            Plaintiff Tasha Smith (“Plaintiff”) brings this action against Defendant I.C. System, Inc.

   (“Defendant” or “I.C. System”) on an individual basis, and alleges based upon Plaintiff’s personal

   knowledge, the investigation of counsel, and upon information and belief, as follows:

                                   PRELIMINARY STATEMENT
            1.     In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

   commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

   “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

   debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

   collection practices contribute to the number of personal bankruptcies, to marital instability, to the

   loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

   . . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

   require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

            2.     Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “ensure that those debt collectors who refrain from using
  Case 6:20-cv-02171-RBD-EJK Document 1 Filed 11/25/20 Page 2 of 6 PageID 2




abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

        3.       In determining whether a collection letter violates the FDCPA, courts in the

Eleventh Circuit apply the “least sophisticated consumer standard.” LeBlanc v. Unifund CCR

Partners, 601 F.3d 1185 (11th Cir. 2010). The standard takes into account that consumer protection

laws are not made for the protection of experts, but for the public, which includes the credulous

and the naïve.

        4.       Under the least sophisticated consumer standard, a collection letter may violate the

FDCPA if a communication constitutes a deceptive means to collect an alleged debt. For instance,

communicating information which is known, or which should be known, to be false, including the

failure to communicate that a disputed debt is disputed. 15 U.S.C. § 1692e(8).

        5.       The FDCPA does not ordinarily require proof of an intentional violation, and is

considered a strict liability statute, whereby a single violation is sufficient to establish civil liability

against the debt collector.

                                   JURISDICTION AND VENUE
        6.       The Court has jurisdiction over this action under 28 U.S.C. § 1331 and 15 U.S.C. §

1692k(d).

        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred.

                                               PARTIES
        8.       Plaintiff is a natural person and a resident of Orlando, Florida.

        9.       Plaintiff is a “Consumer” as defined by 15 U.S.C. § 1692(a)(3).

        10.      Upon information and belief, Defendant’s principal place of business is located at


                                                     2
  Case 6:20-cv-02171-RBD-EJK Document 1 Filed 11/25/20 Page 3 of 6 PageID 3




444 Highway 96 E, Saint Paul, Minnesota 55127-2557.

       11.      Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile, and regularly engages in business, the principal purpose of which is to attempt to

collect debts alleged to be due another.

       12.     Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                   STATEMENT OF FACTS
       13.     Some time prior to April 30, 2020 a purported debt of $448.00 (the “Debt”) was

incurred to Spectrum.

       14.     The alleged debt of $448.00 purportedly owed to Spectrum is a consumer debt

arising out of a transaction in which money, property, insurance or services, which are the subject

of the transaction, are primarily for personal, family or household purposes.

       15.     The alleged Spectrum obligation is a "debt" as defined by 15 U.S.C.§1692a(5).

       16.     The Debt went into default and was upon information and belief was placed for

collection on April 30, 2020.

       17.     On June 29, 2020 Plaintiff mailed a written dispute of the Debt to Defendant’s

Minnesota address.

       18.     The letter disputed the balance of $448.00 allegedly owed to Spectrum and

requested validation pursuant to 15 U.S.C.§1692g.

       19.     The letter was delivered to Defendant on July 7, 2020.

       20.     On June 29, 2020, Plaintiff mailed a letter disputing the Debt to Experian

Information Solutions, Inc. (“Experian”), a nationwide credit reporting agency.

       21.     The letter was delivered to Experian on July 6, 2020.

       22.     Upon information and belief, in response to Plaintiff’s dispute letter and as required


                                                 3
  Case 6:20-cv-02171-RBD-EJK Document 1 Filed 11/25/20 Page 4 of 6 PageID 4




by statute, Experian notified Defendant of Plaintiff’s dispute. Nevertheless, Defendant continued

to report the disputed information without updating the account as necessary to reflect the

existence of the dispute.

       23.     On September 17, 2020, Plaintiff obtained and reviewed a copy of her consumer

background report issued by Experian. The Experian report showed that Defendant had sent an

electronic update on the account to Experian on September 13, 2020, continuing to report the Debt

allegedly owed and failing to note that the Debt was disputed.

       24.     On November 10, 2020, Plaintiff once again obtained a reviewed a copy of her

consumer background report issued by Experian. The report showed that Defendant had furnished

an electronic update on the account on October 18, 2020. Again, Defendant failed to note or

otherwise communicate that Plaintiff had disputed the account.

       25.     Defendant’s failure to mark, or cause to be marked, the collection account as

disputed was material because this impaired Plaintiff’s credit rating and her ability to obtain

additional credit.

       26.     Moreover, the failure to mark a disputed debt as disputed would cause the least

sophisticated consumer to become confused and uncertain about their right to dispute a debt, and

the benefits of doing so.

       27.     Defendant, by continuing to report the Debt to Experian and failing to indicate it

was disputed, communicated information which Defendant knew or should have known to be false,

constituting false, deceptive and misleading means to collect the Debt.

       28.     Plaintiff brings this action to recover, inter alia, statutory damages, pre-judgment

and post-judgment interest, and reasonable attorneys’ fees and expenses for injuries suffered

because of Defendant’s misconduct. Defendant’s erroneous reporting of disputed information




                                                4
  Case 6:20-cv-02171-RBD-EJK Document 1 Filed 11/25/20 Page 5 of 6 PageID 5




without marking such information as disputed or updating the account as necessary on Plaintiff’s

consumer background reports continues to affect Plaintiff’s credit worthiness and credit score.

       29.     As a result of Defendant’s misconduct, Plaintiff has suffered a decreased credit

score, the loss of ability to purchase and benefit from credit, and the mental and emotional pain,

anguish, humiliation, and embarrassment of credit denial.

       30.     Accordingly, Plaintiff is entitled to damages.

                                              COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                    15 U.S.C. § 1692e et seq.
       31.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

       32.     Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       33.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

       34.     Pursuant to 15 U.S.C. § 1692e(8), a debt collector is prohibited from

“communicating or threatening to communicate to any person credit information which is known

or which should be known to be false, including failure to communicate that a disputed debt is

disputed.”

       35.     Defendant furnished information regarding Plaintiff’s account to a third party

without communicating the existence of a dispute and Plaintiff was harmed as a result.

       36.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.


                                                 5
 Case 6:20-cv-02171-RBD-EJK Document 1 Filed 11/25/20 Page 6 of 6 PageID 6




                                      PRAYER FOR RELIEF
     WHEREFORE, Plaintiff demands judgment against Defendant as follows:

     (a)    Awarding Plaintiff statutory damages;

     (b)    Awarding Plaintiff actual damages;

     (c)    Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

            expenses;

     (d)    Awarding pre-judgment interest and post-judgment interest; and

     (e)    Awarding Plaintiff such other and further relief as this Court may deem just and

            proper.

                                      JURY DEMAND

     Plaintiff demands a trial by jury.



DATED: November 25, 2020                  COHEN & MIZRAHI LLP
                                          YOSEF STEINMETZ
                                          Florida Bar No. 119968


                                                           /s/ Yosef Steinmetz
                                                          YOSEF STEINMETZ

                                          300 Cadman Plaza West, 12th Floor
                                          Brooklyn, NY 11201
                                          Telephone: 929/575-4175
                                          929/575-4195 (fax)
                                          yosef@cml.legal

                                          Attorneys for Plaintiff




                                            6
